United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1325
Issued: February 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2010 appellant filed a timely appeal from a nonmerit decision of the Office
of Workers’ Compensation Programs dated October 14, 2009 that denied his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. By decision dated July 24, 2007, the
Board found that, by its September 28, 2005 decision, the Office properly refused to reopen
appellant’s case for further consideration of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a), that he failed to meet his burden of proof to establish that he was totally disabled for
the period December 1 to 15, 2004, and that the Office properly denied his April 19, 2006

reconsideration request.1 In a June 1, 2009 decision, the Board found that appellant failed to
meet his burden of proof to establish that he was totally disabled for the periods November 17 to
December 30, 2005, January 1 to April 30, 2006 and July 1 to September 30, 2006.2 The law
and facts of the previous Board decision are incorporated herein by reference.
In an undated letter received by the Office on August 28, 2009, appellant requested
reconsideration of the Board’s June 1, 2009 decision, attesting that the employing establishment
removed his light-duty position on November 17, 2005. He referenced an employing
establishment letter dated February 8, 2006 advising that, given his current limitations and
medical restrictions, no work was available, and a June 25, 2007 duty status report from
Dr. Stephen E. Fuhs, an attending Board-certified orthopedic surgeon, as being supportive of his
claim. In an August 4, 2008 statement, appellant maintained that he was improperly removed
from a bid position. He submitted employing establishment correspondence and time and
attendance records; a September 25, 2007 grievance appeal form; an arbitration decision dated
July 6, 2008, finding that the employing establishment did not violate postal policies when it
failed to offer appellant a light or limited-duty assignment; an arbitration decision dated May 31,
2009 finding that the matter in question had been decided by a previous arbitration panel and was
therefore barred by the doctrine of collateral estoppel/res judicata; employing establishment emails dated January 25 to February 2, 2005; medical reports previously of record; and an undated
statement from Fred Santiaguel, a coworker, regarding the events of November 27, 2005 that
was previously of record. In a July 28, 2008 report, Dr. John A. Moen, a Board-certified
internist, described appellant’s complaint of right hand pain and inability to grasp with his right
hand. He provided physical examination findings and restrictions to appellant’s physical ability.
An August 5, 2009 upper extremity physical capacities evaluation advised that appellant could
occasionally reach overhead with a weight of 50 pounds and should not perform repetitive right
wrist motion.
By decision dated October 14, 2009, the Office denied appellant’s reconsideration
request on the grounds that the evidence submitted was repetitious or irrelevant.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.4 Section 10.608(a) of the Code of
Federal Regulations provides that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).5 This section provides that the
1

Docket No. 06-1823 (issued July 24, 2007).

2

Docket No. 08-2061 (issued June 1, 2009).

3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8128(a).

5

20 C.F.R. § 10.608(a).

2

application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; or (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.6
Section 10.608(b) provides that when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.7
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of the Office
dated October 14, 2009 denying appellant’s application for review. Because there is no merit
decision of the Office within the Board’s jurisdiction, the Board lacks jurisdiction to review the
merits of appellant’s claim.
With his August 2009 reconsideration request, appellant asserted that the employing
establishment improperly removed his light-duty position on November 17, 2005. This
argument was previously reviewed by the Board in its June 1, 2009 decision and therefore does
constitute a basis for reopening a case.8 Appellant therefore did not allege or demonstrate that
the Office erroneously applied or interpreted a specific point of law, or advance a relevant legal
argument not previously considered by the Office. Consequently, he was not entitled to a review
of the merits of his claim based on the first and second above-noted requirements under section
10.606(b)(2).9
With respect to the third above-noted requirement under section 10.606(b)(2), on
reconsideration appellant referenced February 8, 2006 correspondence from the employing
establishment and a June 28, 2007 duty status report that had previously been reviewed by both
the Office and the Board. He also submitted previously reviewed statements and medical
reports. The Board has long held that evidence that repeats or duplicates evidence of record has
no evidentiary value and does not constitute a basis for reopening a case.10
The arbitration decisions are not supportive of appellant’s claim that his light duty was
improperly removed and the grievance form is not a final decision. The time and attendance
records are not relevant to the merit issue of whether appellant established that he was disabled
for certain periods, and the e-mails, Dr. Moen’s report and the physical capacities evaluation are
not relevant to the periods of disability claimed. Evidence that does not address the particular
issue involved does not constitute a basis for reopening a case.11
6

Id. at § 10.608(b)(1) and (2).

7

Id. at § 10.608(b).

8

M.E., 58 ECAB 694 (2007).

9

20 C.F.R. § 10.606(b)(2).

10

Freddie Mosley, 54 ECAB 255 (2002).

11

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

3

As appellant did not show that the Office erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by the Office, the Office properly denied his reconsideration
request.12
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 14, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: February 14, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Supra note 6.

4

